Cook, J.,
delivered the opinion of the court.
One E. W. James was duly appointed live stock inspector for Greene county, Mississippi, from the 15th day of February, 1917, to the 15th day of February, 1918, and the appellant became surety on his bond, as Provided for under the statutes, for two thousand dollars. On or about the fifth day of July, 1917, the appellee sent a man by the name of Landrum into Greene county, Mississippi, to buy some cattle for him. Landrum bought the cattle in several different bunches, buying a' total of nineteen head in Green county. These cattle were dipped at some dipping vat in the neighborhood in which they were situated, on or about the fifth day of July, 1917. Before the cattle could be transferred to Wayne county, where the appellee lived, it was néces.-sary to get what is known as a .transfer certificate.These transfer certificates were issued by a federal official by the name of Dr. Thompkins, and before the federal officer would issue the transfer he required that the cattle be dipped again; so Landrum, the appellee’s agent, for that purpose drove the cattle from the neighborhood of their purchase to what is known as Smith’s dipping vat, in beat 3 of Greene county, Mississippi.' In order to get them to‘this vat it was necessary to drive most of them a distance of several miles, and *674they reached the neighborhood of Smith’s vat late in the afternoon of the 5th of -July, 1917. The next morning abont 8 o’clock, Dr. Thompkins, the federal official who was to issue the permission for transfer, appeared on the scene and superintended their dipping.
E. W. James, the appellant’s principal, was present, but had nothing to do with their dipping. Iiis duty was confined to dipping Greene county cattle in the neighborhood of the different vats in the county, and there are shown to have been thirteen; but, while he was present at the dipping .vat, he had nothing to do with the dipping of the cattle in question, and owed no duty to the appellee in respect thereto. A large number of the cattle dipped died soon after they were dipped, and all of them were injured.' It will be noted that E. W. James ■was a local inspector for Greene county, and that the cattle, under the law and the rules of the state live stock sanitary board, had to be dipped before they could be transferred to Wayne county.
We here copy the rules of the live stock sanitary board touching the transfer of the cattle in - question, viz.:
“Regulation 4. No cattle shall” be permitted to move from, the quarantined area of Mississippi as set forth i-n Regulation 2 of these regulations, or from the quarantined area of any other state, into any county in this state either quarantined or released from quarantine, or from any quarantined county in this state into another quarantined county in this state, except as hereinafter provided:
“Cattle known to have been subjected to the course of regular dipping every fourteen days in standard arsenical solution, as provided by the regulations of this board, and upon close inspection have been found free of ticks, may after one additional dipping just prior to the contemplated movement, • and without further exposure to infestation, be issued a permit by a state live stock inspector, or by a United States Bureau of *675Animal Industry inspector, for movement within the state, or hy Bnrean of Animal Industry Inspector for interstate movement for any purpose, and when so shipped shall he handled in cleáned and disinfected cars. A duplicate of every permit so issued must he forwarded to the special inspector of the state live stock sanitary hoard. ”
In this instance the cattle were dipped under the directions of Dr. Thompkis, a federal officer. Mr. James, the local inspector, was present when the cattle were dipped; hut the evidence shows that he took no part in the dipping, and under the afore mentioned rules Mr. James had no official connection with the dipping There is room for a difference of opinion as to what caused the death and injury of this hunch of cattle, hut inasmuch as we have reached the conclusion that Mr. James had, and could have had, no official connection with the dipping, it is unnecessary to go into this question.
The appellant only insured the performance of the official acts of Mr. James, and what he may have done unofficially does not concern the appellant. Mr. James, in his official capacity, could not superintend or take any part in the dipping of the cattle. This being true the appellant here is not legally liable for the injury to appellee’s property.
The judgment of the trial court will be reversed, and the suit dismissed.

Reversed and dismissed.